Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John L. Corrigan appeals the district court’s order denying his Motion for Relief from Judgment or Order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Corrigan v. Pflanz, No. 1:12-mc-00012-LMB-TRJ (E.D.Va. Sept. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *407court and argument would not aid the decisional process.

AFFIRMED.